PER CURIAM:
We withdraw our earlier order denying panel rehearing and substitute the following:
The motion for panel rehearing is GRANTED in part and DENIED in part as outlined below.
We withdraw Section IV of the opinion of the panel majority with the exception of *779Section IV(D). We also withdraw the Conclusion of that opinion. For reasons assigned in Section IV(D) of the panel majority opinion (the section of the opinion dealing with the regulation of security fees that may be imposed on the speaker), we conclude that the district court erred in refusing to declare that section of the regulation facially invalid. To that extent only we vacate the order of the district court.
With respect to the balance of the regulation, we conclude that the district court did not abuse its discretion in denying the preliminary injunction at this early stage of the litigation and without the benefit of any context facts on which to base its order. Thus, the district court’s order in all other respects denying the preliminary injunction is AFFIRMED and the case is REMANDED to the district court for further proceedings.